Citation Nr: 0632395	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-39 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease, status post three vessel 
bypass graft associated with diabetes mellitus, 
type 2.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from July 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and September 2004 rating 
decisions of the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that the veteran's coronary artery disease, status post three 
vessel bypass graft associated with diabetes mellitus, type 
2, is manifested by 8 to 10 METS, fatigue, and shortness of 
breath.

2.  The veteran's service-connected disabilities do not 
render him unable to obtain and retain substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for coronary artery disease, status post three vessel bypass 
graft associated with diabetes mellitus, type 2, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7107 
(2006). 

2.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).   Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.   This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's claim for an increased 
evaluation for coronary artery disease, because the August 
2003 rating decision granted the veteran's claim of 
entitlement to service connection coronary artery disease, 
such claim is now substantiated.  As such, his filing of a 
notice of disagreement as to the August 2003 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law, which has been accomplished here.  In 
this regard, the August 2004 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic codes (DC) 
for coronary artery disease, and included a description of 
the rating formulas under those diagnostic codes.  The 
letter, rating decision, and the SOC thus informed the 
appellant of what was needed to achieve higher schedular 
ratings.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
evaluation for the service-connected disability on appeal.

With respect to the issue of entitlement to TDIU, VA 
satisfied its duty to notify by means of a February 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  This letter, which was issued prior to the 
initial AOJ decision, informed the appellant of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, as well as 
requested that he submit any additional evidence in his 
possession pertaining to the claim.  The Board observes that 
the aforementioned letter did not provide the veteran with 
notice of the type of evidence necessary to establish an 
effective date for the issue on appeal.  However, despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for TDIU, any question as to 
the appropriate effective date to be assigned is rendered 
moot

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.


The Merits of the Claims

1.  Increased Evaluation -- Coronary Artery Disease

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

B.  Analysis

The veteran has appealed the initial 10 percent rating 
assigned for his coronary artery disease, asserting that a 
higher rating is warranted.  He is currently assigned a 10 
percent evaluation under Diagnostic Code 38 C.F.R. § 4.104, 
Diagnostic Code 7017 (for coronary bypass surgery).  Such is 
assigned where a workload of greater than 7 METS but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  
(One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  See 
38 C.F.R. § 4.104, Note (2)).  In order to be entitled to the 
next highest, 30 percent evaluation, the evidence must show 
that a workload of greater than 5 METS but not greater than 7 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

Here, the record establishes that in a June 2003 VA 
examination the veteran reported having undergone coronary 
artery bypass grafting in January 2003 and that he was 
undergoing cardiac rehabilitation.  He also indicated that he 
felt weak.  The examiner reported that stress testing 
performed on that date revealed a normal maximal exercise 
test by EKG criteria and that the veteran reached 85 percent 
of his target rate and he achieved 8 METS.  The examiner 
further indicated that the veteran's physical work capacity 
was good.  In a May 2004 VA examination, the veteran reported 
that he was not currently having any symptoms related to his 
heart.  On outpatient examination in December 2004, the 
veteran reported experiencing shortness of breath with 
exertion that was relieved with rest and fatigue with 
activity.  On stress testing, the examiner reported that the 
veteran achieved 10.0 METS at a heart rate of 155.  In an 
undated private medical record from the Med Central Health 
System, which reflects the veteran's completion of a cardiac 
rehabilitation program, it was reported that upon graduation 
from the program, the veteran was exercising at 6.2 METS for 
his activity level.

In weighing the medical evidence of record, the Board finds 
that under the criteria set forth under 38 C.F.R. § 4.104, 
Diagnostic Code 7017 (2006), the veteran's coronary 
symptomology, particularly the reported findings of fatigue, 
shortness of breath, and workloads of 8 and 10 METS in June 
2003 and December 2004, correspond to the currently assigned 
10 percent evaluation.  In reaching this conclusion, the 
Board acknowledges the 6.2 METS clinical finding reported on 
the undated report from Med Central Health System.  However, 
in this instance, the Board gives such report less probative 
weight than the findings from the June 2003 and December 2004 
VA examinations, because the former, unlike the latter, is 
undated and therefore it is not clear when this testing was 
done.  Moreover, if the stress test that is the subject of 
the undated report was, in fact, conducted sometime after the 
veteran's heart surgery in January 2003 and before May 1, 
2003, then the veteran, who at that time was receiving a 100 
percent evaluation (effective from February 24, 2003 to April 
30, 2003) for his coronary artery disease, was at that time 
adequately compensated for any symptomology (including the 
6.2 METS finding) exhibited during this period.  Therefore, 
in light of any evidence to the contrary, the Board concludes 
that the veteran is not entitled to a higher evaluation for 
his service-connected coronary artery disease, status post 
three vessel bypass graft associated with diabetes mellitus, 
type 2.

In conclusion, although the veteran asserts that his coronary 
artery disease has increased in severity, the Board concludes 
that the medical findings on VA examinations are of greater 
probative value than the veteran's statements regarding the 
severity of his disability, and they constitute the type of 
evidence that the Board is required to use to evaluate the 
severity under the rating criteria.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for coronary 
artery disease, status post three vessel bypass graft 
associated with diabetes mellitus, 
type 2.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).

2.  TDIU
A.  Legal Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  VA will grant 
a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of his service- connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. 3.340, 3.341, 4.16 (2006).

Under section 4.16(b) of VA regulation, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

B.  Analysis

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  His service-
connected disabilities are as follows: diabetes mellitus, 
rated as 20 percent disabling; peripheral neuropathy of the 
lips and tongue, rated as10 percent disabling; peripheral 
neuropathy of the left upper extremity, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; peripheral neuropathy of the 
right upper extremity, rated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity, rated as 
10 percent disabling; coronary artery disease, status post 
three vessel bypass graft, rated as 10 percent disabling; and 
erectile dysfunction, rated as noncompensable.  The combined 
rating for these disabilities is 60 percent; see 38 C.F.R. § 
4.25.  Thus, the veteran does not meet the schedular 
requirements necessary for the assignment of a total rating 
under 38 C.F.R. § 4.16(a) (2006).

Therefore, the issue in this case is whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage".  Moore v. Derwinski, 1 Vet. App. 356 (1991)).  In 
this regard, on a VA Form 21-8940 received in January 2004, 
the veteran stated that his disability affected his full-time 
employment in June 2001 and that he became too disabled to 
work in December 2003.  In February 2004, the veteran's last 
employer, who reported that the veteran was employed from 
June 2001 to December 2003, indicated that the veteran had 
lost 7 weeks of work during the preceding 12 months due to 
his disability and that the veteran had been put on light 
duty after March 2003 due to his heart surgery.  The employer 
further stated that the veteran, who was a part time 
employee, was terminated in December 2003 because of the 
elimination of part time employment at the organization.  In 
terms of a medical determination as to the veteran's ability 
to engage in substantial gainful employment, the record 
reflects that in May 2004, a VA examiner stated that the 
veteran "would probably have trouble with employment that 
would require fine dexterous movement of his fingers or 
employment that would require prolonged standing, climbing or 
sensory perception of his lower extremities."  However, the 
same examiner reported, based on the veteran's June 2003 
stress test, that his coronary artery disease would not 
preclude employment at this time.
        
In weighing the evidence of record, the Board concludes that 
the veteran's service-connected disabilities do not render 
him unable to work.  In this regard, it is significant to 
point out that there is no evidence that the veteran was 
terminated from any place of employment due to his service-
connected disabilities.  Indeed, although his last employer 
reported that the veteran had been put on light duty because 
of his heart surgery, the employer also indicated that the 
veteran's employment was terminated because of the 
elimination of part-time employment.  The evidence does not 
show that the veteran was working part-time because of 
service-connected disability.  With regard to any temporary 
period of incapacity following his coronary bypass surgery, 
VA compensated him with a total rating during the period from 
February to May 2003.

Moreover, there is no medical evidence of record that 
establishes that the veteran's service-connected disabilities 
have rendered him unemployable.  In this regard, as noted 
above, a VA examiner opined that the veteran's coronary 
artery disease would not preclude the veteran from working.  
Additionally, with respect to the veteran's peripheral 
neuropathy, although a VA examiner reported that such 
disability would interfere with his performing certain kinds 
of work, i.e. -- employment that would require the fine, 
dexterous movement of his fingers or employment that would 
require prolonged standing, climbing, or sensory perception 
of his lower extremities, the examiner did not indicate that 
the peripheral neuropathy rendered him unemployable for all 
kinds of work.  

Thus, in the absence of any competent evidence that the 
veteran is unemployable solely due to his service-connected 
disabilities, the Board concludes that the preponderance of 
the evidence is against the claim.  Therefore, a total rating 
based on individual unemployability is denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for coronary artery disease, status post three vessel bypass 
graft associated with diabetes mellitus, type 2 is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU), is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


